Exhibit 10.7

 

AMENDED AND RESTATED
LIFE INSURANCE AGREEMENT

 

PREMISES

 

A.                                     Effective the 13th day of November, 1990,
West Suburban Bancorp, Inc., a banking organization organized and existing under
the laws of the State of Illinois (“Corporation”), and [Executive Name], a Key
Employee and Executive of the Corporation (“Executive”), entered into a Deferred
Compensation and Split-Dollar Insurance Agreement and amended and restated the
agreement in its entirety, effective April 12, 2001 (“2001 Amended and Restated
Life Insurance Agreement”). Pursuant to the terms thereof, the Corporation and
the Executive reserved the right to modify or amend the 2001 Amended and
Restated Life Insurance Agreement.  By execution hereof, the Corporation and
Executive hereby amend and restate that agreement in its entirety, effective
March 8, 2004 (“Amended and Restated Life Insurance Agreement”).

 

B.                                       It is the consensus of the Board of
Directors of the Corporation that Executive’s services are of exceptional merit,
in excess of the compensation paid and an invaluable contribution to the profits
and position of the Corporation in its field of activity.

 

C.                                       It is the mutual desire of the
Corporation and the Executive that Executive remain in the employ of the
Corporation, and to maintain a program to provide pre-retirement and
postretirement death benefits for the Executive. Accordingly, it is the desire
of the Corporation and the Executive to enter into this Amended and Restated
Life Insurance Agreement under which the Corporation will agree to pay a death
benefit to the Executive’s beneficiaries in the event of his death.

 

D.                                      Therefore, in consideration of
Executive’s services to be performed in the future, and based upon the mutual
promises and covenants herein contained, the Corporation and Executive agree as
follows.

 


ARTICLE 1
DEFINITIONS


 


1.1                                 EFFECTIVE DATE.  THE EFFECTIVE DATE OF THIS
AMENDED AND RESTATED LIFE INSURANCE AGREEMENT SHALL BE MARCH 8, 2004.


 


1.2                                 CHANGE IN CONTROL.  THE FIRST TO OCCUR OF
ANY OF THE FOLLOWING EVENTS:


 

(A)                                  THE CONSUMMATION OF THE ACQUISITION BY ANY
PERSON (AS SUCH TERM IS DEFINED IN SECTION 13(D) OR 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”)) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE 1934 ACT) OF FIFTY
PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES OF THE EMPLOYER OR THE BANK; OR

 

--------------------------------------------------------------------------------


 

(B)                                 THE INDIVIDUALS WHO, AS OF THE DATE HEREOF,
ARE MEMBERS OF THE BOARD OF THE EMPLOYER OR THE BANK CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY OF THE BOARD, UNLESS THE ELECTION, OR NOMINATION FOR
ELECTION BY THE SHAREHOLDERS, OF ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF A
MAJORITY OF THE BOARD, AND SUCH NEW DIRECTOR SHALL, FOR PURPOSES OF THIS AMENDED
AND RESTATED LIFE INSURANCE AGREEMENT, BE CONSIDERED AS A MEMBER OF THE BOARD;
OR

 

(C)                                  APPROVAL BY SHAREHOLDERS OF THE EMPLOYER OR
THE BANK OF:  (1) A MERGER OR CONSOLIDATION IF THE SHAREHOLDERS IMMEDIATELY
BEFORE SUCH MERGER OR CONSOLIDATION DO NOT, AS A RESULT OF SUCH MERGER OR
CONSOLIDATION, OWN, DIRECTLY OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE ENTITY
RESULTING FROM SUCH MERGER OR CONSOLIDATION IN SUBSTANTIALLY THE SAME PROPORTION
AS THEIR OWNERSHIP OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE
EMPLOYER OR THE BANK OUTSTANDING IMMEDIATELY BEFORE SUCH MERGER OR
CONSOLIDATION; OR (2) A COMPLETE LIQUIDATION OR DISSOLUTION OR AN AGREEMENT FOR
THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
EMPLOYER OR THE BANK.

 


NOTWITHSTANDING THE FOREGOING, A CHANGE IN CONTROL SHALL NOT BE DEEMED TO OCCUR
SOLELY BECAUSE FIFTY PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING SECURITIES OF THE EMPLOYER OR THE BANK IS ACQUIRED BY:  (1) A
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ONE OR MORE EMPLOYEE BENEFIT
PLANS MAINTAINED FOR EMPLOYEES OF THE EMPLOYER OR THE BANK; OR (2) ANY
CORPORATION WHICH, IMMEDIATELY PRIOR TO SUCH ACQUISITION, IS OWNED DIRECTLY OR
INDIRECTLY BY THE SHAREHOLDERS IN THE SAME PROPORTION AS THEIR OWNERSHIP OF
STOCK OF THE EMPLOYER OR THE BANK IMMEDIATELY PRIOR TO SUCH ACQUISITION.


 


1.3                                 COVERED TERMINATION.  THE VOLUNTARY OR
INVOLUNTARY SEVERING OF EMPLOYMENT WITH THE CORPORATION (I) PRIOR TO THE
ATTAINMENT OF AGE FIFTY (50), AND (II) FOLLOWING A CHANGE IN CONTROL.


 


1.4                                 DISABILITY.  THE EXECUTIVE’S SUFFERING A
SICKNESS, ACCIDENT OR INJURY WHICH HAS BEEN DETERMINED BY THE CARRIER OF ANY
INDIVIDUAL OR GROUP DISABILITY INSURANCE POLICY COVERING THE EXECUTIVE, OR BY
THE SOCIAL SECURITY ADMINISTRATION, TO BE A DISABILITY RENDERING THE EXECUTIVE
TOTALLY AND PERMANENTLY DISABLED.  THE EXECUTIVE MUST SUBMIT PROOF TO THE
CORPORATION OF THE CARRIER’S OR SOCIAL SECURITY ADMINISTRATION’S DETERMINATION
UPON THE REQUEST OF THE CORPORATION.


 


1.5                                 INSURER.  NATIONWIDE LIFE AND ANNUITY
INSURANCE COMPANY.


 


1.6                                 POLICY.  POLICY #[NUMBER] ISSUED BY THE
INSURER.


 


1.7                                 RETIREMENT.  TERMINATION OF EMPLOYMENT FROM
THE CORPORATION ON OR AFTER THE ATTAINMENT OF AGE FIFTY (50).


 

2

--------------------------------------------------------------------------------


 


1.8                                 TERMINATION OF EMPLOYMENT.  THE VOLUNTARY OR
INVOLUNTARY SEVERING OF EMPLOYMENT WITH THE CORPORATION PRIOR TO RETIREMENT FOR
ANY REASON OTHER THAN DEATH, DISABILITY OR A COVERED TERMINATION.


 


ARTICLE 2
LIFE INSURANCE


 


2.1                                 EXECUTIVE’S INTEREST.  PROVIDED THIS AMENDED
AND RESTATED LIFE INSURANCE AGREEMENT HAS NOT TERMINATED PURSUANT TO
SECTION 3.3, THE EXECUTIVE SHALL HAVE THE RIGHT TO DESIGNATE A BENEFICIARY FOR A
PORTION OF THE POLICY’S PROCEEDS AS FOLLOWS:


 

(A)                                  IF THE EXECUTIVE DIES WHILE COVERED UNDER
THIS AMENDED AND RESTATED LIFE INSURANCE AGREEMENT AND WHILE ACTIVELY EMPLOYED
BY THE CORPORATION, THE EXECUTIVE’S BENEFICIARY SHALL RECEIVE A DEATH BENEFIT OF
$750,000.

 

(B)                                 IF THE EXECUTIVE DIES WHILE COVERED UNDER
THIS AMENDED AND RESTATED LIFE INSURANCE AGREEMENT BUT AFTER HIS RETIREMENT, THE
EXECUTIVE’S BENEFICIARY SHALL RECEIVE A DEATH BENEFIT OF $375,000.

 

(C)                                  IF THE EXECUTIVE DIES WHILE COVERED UNDER
THIS AMENDED AND RESTATED LIFE INSURANCE AGREEMENT AND AFTER A DISABILITY, THE
EXECUTIVE’S BENEFICIARY SHALL RECEIVE A DEATH BENEFIT OF (I) $750,000 IF SUCH
DEATH OCCURS PRIOR TO THE ATTAINMENT OF AGE 50, OR (II) $375,000 IF SUCH DEATH
OCCURS ON OR AFTER THE ATTAINMENT OF AGE 50.

 

(D)                                 IF THE EXECUTIVE DIES WHILE COVERED UNDER
THIS AMENDED AND RESTATED LIFE INSURANCE AGREEMENT BUT AFTER HE EXPERIENCES A
COVERED TERMINATION, THE EXECUTIVE’S BENEFICIARY SHALL RECEIVE A DEATH BENEFIT
OF $375,000.

 

(E)                                  IF THE EXECUTIVE EXPERIENCES A TERMINATION
OF EMPLOYMENT, THE EXECUTIVE, THE EXECUTIVE’S TRANSFEREE, AND THE EXECUTIVE’S
BENEFICIARY SHALL HAVE NO RIGHTS OR INTEREST IN THE POLICY WITH RESPECT TO THAT
PORTION OF THE DEATH PROCEEDS DESIGNATED IN THIS SECTION 2.1

 

(F)                                    UPON THE EXECUTIVE’S DEATH, THE
CORPORATION AND THE EXECUTIVE’S BENEFICIARY SHALL EXECUTE SUCH FORMS AND FURNISH
SUCH OTHER DOCUMENTS OR INFORMATION AS ARE REQUIRED TO RECEIVE PAYMENT UNDER THE
POLICY.

 


2.2                                 PREMIUM PAYMENT AND TAX.  ALL PREMIUMS DUE
ON THE POLICY SHALL BE PAID BY THE CORPORATION. HOWEVER, EXECUTIVE SHALL BE
RESPONSIBLE FOR THE INCOME TAXES INCURRED EACH YEAR ON THE VALUE OF THE
“ECONOMIC BENEFIT” OF THE LIFE INSURANCE PROTECTION UNDER THE POLICY. THE
CORPORATION SHALL, IN ITS SOLE DISCRETION, DETERMINE THE VALUE OF SUCH LIFE
INSURANCE PROTECTION FOR FEDERAL INCOME TAX PURPOSES. SUCH AMOUNT SHALL BE
CALCULATED PURSUANT TO THEN CURRENT APPLICABLE AUTHORITY.


 


2.3                                 CORPORATION OWNERSHIP.  THE CORPORATION
SHALL BE THE SOLE OWNER OF THE POLICY AND SHALL HAVE THE RIGHT TO EXERCISE ALL
INCIDENTS OF OWNERSHIP, EXCEPT THAT EXECUTIVE SHALL


 

3

--------------------------------------------------------------------------------


 


HAVE THE RIGHT TO DESIGNATE THE BENEFICIARY TO RECEIVE THE DEATH BENEFIT
DESCRIBED IN SECTION 2.1 ABOVE. THE CORPORATION SHALL BE THE DIRECT BENEFICIARY
OF ANY DEATH PROCEEDS REMAINING AFTER THE EXECUTIVE’S INTEREST IS DETERMINED
ACCORDING TO SECTION 2.1.


 


2.4                                 INSURER.  THE INSURER SHALL BE BOUND ONLY BY
THE TERMS OF THE POLICY. ANY PAYMENTS THE INSURER MAKES OR ACTIONS IT TAKES IN
ACCORDANCE WITH THE POLICY SHALL FULLY DISCHARGE IT FROM ALL CLAIMS, SUITS AND
DEMANDS OF ALL ENTITIES OR PERSONS. THE INSURER SHALL NOT BE BOUND BY OR BE
DEEMED TO HAVE NOTICE OF THE PROVISIONS OF THIS AMENDED AND RESTATED LIFE
INSURANCE AGREEMENT.


 


2.5                                 TRANSFER OF POLICY UPON CHANGE IN CONTROL. 
UPON A CHANGE IN CONTROL, THE CORPORATION SHALL FULLY PAY ALL PREMIUMS,
INCLUDING ALL FUTURE PREMIUMS NOT YET PAYABLE, ON THE POLICY AND TRANSFER THE
POLICY TO THE EXCUTIVE.


 


ARTICLE 3
MISCELLANEOUS


 


3.1                                 BINDING OBLIGATION OF CORPORATION AND ANY
SUCCESSOR IN INTEREST.  CORPORATION EXPRESSLY AGREES THAT IT SHALL NOT MERGE OR
CONSOLIDATE INTO OR WITH ANOTHER CORPORATION OR SELL SUBSTANTIALLY ALL OF ITS
ASSETS TO ANOTHER CORPORATION, FIRM OR PERSON UNTIL SUCH CORPORATION, FIRM OR
PERSON EXPRESSLY AGREES, IN WRITING, TO ASSUME AND DISCHARGE THE DUTIES AND
OBLIGATIONS OF THE CORPORATION UNDER THIS AMENDED AND RESTATED LIFE INSURANCE
AGREEMENT. THIS AMENDED AND RESTATED LIFE INSURANCE AGREEMENT SHALL BE BINDING
UPON THE PARTIES HERETO, THEIR SUCCESSORS, BENEFICIARIES, HEIRS AND PERSONAL
REPRESENTATIVES.


 


3.2                                 REVOCATION.  IT IS AGREED BY AND BETWEEN THE
PARTIES HERETO THAT, DURING THE LIFETIME OF THE EXECUTIVE, THIS AMENDED AND
RESTATED LIFE INSURANCE AGREEMENT MAY BE AMENDED OR REVOKED AT ANY TIME OR
TIMES, IN WHOLE OR IN PART, BY THE MUTUAL WRITTEN ASSENT OF THE EXECUTIVE AND
THE CORPORATION.


 


3.3                                 TERMINATION. THIS AMENDED AND RESTATED LIFE
INSURANCE AGREEMENT WILL AUTOMATICALLY TERMINATE UPON THE LATEST OF
(A) TERMINATION OF EMPLOYMENT, (B) DEATH, OR (C) THE PAYMENT OF ALL OF THE
BENEFITS AS SPECIFIED IN SECTION 2.1 OF THIS AMENDED AND RESTATED LIFE INSURANCE
AGREEMENT.


 


3.4                                 GENDER.  WHENEVER IN THIS AMENDED AND
RESTATED LIFE INSURANCE AGREEMENT WORDS ARE USED IN THE MASCULINE OR NEUTER
GENDER, THEY SHALL BE READ AND CONSTRUED AS IN THE MASCULINE, FEMININE OR NEUTER
GENDER WHENEVER THEY SHOULD SO APPLY.


 


3.5                                 EFFECT ON OTHER CORPORATION BENEFIT PLANS.
 NOTHING CONTAINED IN THIS AMENDED AND RESTATED LIFE INSURANCE AGREEMENT SHALL
AFFECT THE RIGHT OF THE EXECUTIVE TO PARTICIPATE IN OR BE COVERED BY ANY
QUALIFIED OR NON-QUALIFIED PENSION, PROFIT-SHARING, GROUP, BONUS OR OTHER
SUPPLEMENTAL COMPENSATION OR FRINGE BENEFIT PLAN CONSTITUTING A PART OF
CORPORATION’S EXISTING OR FUTURE COMPENSATION STRUCTURE.

 

4

--------------------------------------------------------------------------------


 


3.6                                 HEADINGS.  HEADINGS AND SUBHEADINGS IN THIS
AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ARE INSERTED FOR REFERENCE AND
CONVENIENCE ONLY AND SHALL NOT BE DEEMED A PART OF THIS AMENDED AND RESTATED
LIFE INSURANCE AGREEMENT.


 


3.7                                 APPLICABLE LAW.  THE VALIDITY AND
INTERPRETATION OF THIS AMENDED AND RESTATED LIFE INSURANCE AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.


 


ARTICLE 4
ERISA PROVISIONS AND CLAIMS PROCEDURE


 


4.1                                 CLAIMS PROCEDURE.  ANY PERSON OR ENTITY WHO
HAS NOT RECEIVED BENEFITS UNDER THIS AMENDED AND RESTATED LIFE INSURANCE
AGREEMENT THAT HE OR SHE BELIEVES SHOULD BE PAID (THE “CLAIMANT”) SHALL MAKE A
CLAIM FOR SUCH BENEFITS AS FOLLOWS:


 


4.1.1                        INITIATION — WRITTEN CLAIM.  THE CLAIMANT INITIATES
A CLAIM BY SUBMITTING TO THE CORPORATION A WRITTEN CLAIM FOR BENEFITS WITHIN 180
DAYS OF THE EVENT THAT TRIGGERS A CLAIM FOR SAID BENEFITS UNDER THIS AMENDED AND
RESTATED LIFE INSURANCE AGREEMENT.


 


4.1.2                        TIMING OF CORPORATION RESPONSE.  THE CORPORATION
SHALL RESPOND TO SUCH CLAIMANT WITHIN 90 DAYS AFTER RECEIVING THE CLAIM.  IF THE
CORPORATION DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE ADDITIONAL TIME FOR
PROCESSING THE CLAIM, THE CORPORATION CAN EXTEND THE RESPONSE PERIOD BY AN
ADDITIONAL 90 DAYS BY NOTIFYING THE CLAIMANT IN WRITING, PRIOR TO THE END OF THE
INITIAL 90-DAY PERIOD, THAT AN ADDITIONAL PERIOD IS REQUIRED.  THE NOTICE OF
EXTENSION MUST SET FORTH THE SPECIAL CIRCUMSTANCES AND THE DATE BY WHICH THE
CORPORATION EXPECTS TO RENDER ITS DECISION.


 


4.1.3                        NOTICE OF DECISION.  IF THE CORPORATION DENIES PART
OR ALL OF THE CLAIM, THE CORPORATION SHALL NOTIFY THE CLAIMANT IN WRITING OF
SUCH DENIAL.  THE CORPORATION SHALL WRITE THE NOTIFICATION IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT.  THE NOTIFICATION SHALL SET FORTH:


 

(A)                                  THE SPECIFIC REASONS FOR THE DENIAL,

 

(B)                                 A REFERENCE TO THE SPECIFIC PROVISIONS OF
THE AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ON WHICH THE DENIAL IS BASED,

 

(C)                                  A DESCRIPTION OF ANY ADDITIONAL INFORMATION
OR MATERIAL NECESSARY FOR THE CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION
OF WHY IT IS NEEDED,

 

(D)                                 AN EXPLANATION OF THE AMENDED AND RESTATED
LIFE INSURANCE AGREEMENT’S REVIEW PROCEDURES AND THE TIME LIMITS APPLICABLE TO
SUCH PROCEDURES, AND

 

(E)                                  A STATEMENT OF THE CLAIMANT’S RIGHT TO
BRING A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.

 

5

--------------------------------------------------------------------------------


 


4.2                                 REVIEW PROCEDURE.  IF THE CORPORATION DENIES
PART OR ALL OF THE CLAIM, THE CLAIMANT SHALL HAVE THE OPPORTUNITY FOR A FULL AND
FAIR REVIEW BY THE CORPORATION OF THE DENIAL, AS FOLLOWS:


 


4.2.1                        INITIATION — WRITTEN REQUEST.  TO INITIATE THE
REVIEW, THE CLAIMANT, WITHIN 60 DAYS AFTER RECEIVING THE CORPORATION’S NOTICE OF
DENIAL, MUST FILE WITH THE CORPORATION A WRITTEN REQUEST FOR REVIEW.


 


4.2.2                        ADDITIONAL SUBMISSIONS — INFORMATION ACCESS.  THE
CLAIMANT SHALL THEN HAVE THE OPPORTUNITY TO SUBMIT WRITTEN COMMENTS, DOCUMENTS,
RECORDS AND OTHER INFORMATION RELATING TO THE CLAIM.  THE CORPORATION SHALL ALSO
PROVIDE THE CLAIMANT, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND
COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT (AS DEFINED IN
APPLICABLE ERISA REGULATIONS) TO THE CLAIMANT’S CLAIM FOR BENEFITS.


 


4.2.3                        CONSIDERATIONS ON REVIEW.  IN CONSIDERING THE
REVIEW, THE CORPORATION SHALL TAKE INTO ACCOUNT ALL MATERIALS AND INFORMATION
THE CLAIMANT SUBMITS RELATING TO THE CLAIM, WITHOUT REGARD TO WHETHER SUCH
INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT DETERMINATION.


 


4.2.4                        TIMING OF CORPORATION RESPONSE.  THE CORPORATION
SHALL RESPOND IN WRITING TO SUCH CLAIMANT WITHIN 60 DAYS AFTER RECEIVING THE
REQUEST FOR REVIEW.  IF THE CORPORATION DETERMINES THAT SPECIAL CIRCUMSTANCES
REQUIRE ADDITIONAL TIME FOR PROCESSING THE CLAIM, THE CORPORATION CAN EXTEND THE
RESPONSE PERIOD BY AN ADDITIONAL 60 DAYS BY NOTIFYING THE CLAIMANT IN WRITING,
PRIOR TO THE END OF THE INITIAL 60-DAY PERIOD, THAT AN ADDITIONAL PERIOD IS
REQUIRED.  THE NOTICE OF EXTENSION MUST SET FORTH THE SPECIAL CIRCUMSTANCES AND
THE DATE BY WHICH THE CORPORATION EXPECTS TO RENDER ITS DECISION.


 


4.2.5                        NOTICE OF DECISION.  THE CORPORATION SHALL NOTIFY
THE CLAIMANT IN WRITING OF ITS DECISION ON REVIEW.  THE CORPORATION SHALL WRITE
THE NOTIFICATION IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT.  THE
NOTIFICATION SHALL SET FORTH:


 

(A)                                  THE SPECIFIC REASONS FOR THE DENIAL,

 

(B)                                 A REFERENCE TO THE SPECIFIC PROVISIONS OF
THE AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ON WHICH THE DENIAL IS BASED,

 

(C)                                  A STATEMENT THAT THE CLAIMANT IS ENTITLED
TO RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES
OF, ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT (AS DEFINED IN
APPLICABLE ERISA REGULATIONS) TO THE CLAIMANT’S CLAIM FOR BENEFITS, AND

 

(D)                                 A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A).

 

6

--------------------------------------------------------------------------------


 


4.3                                 ARBITRATION.  IF THE CLAIMANT HAS A CLAIM
NOT RELATED TO DISABILITY, AND IF THE CLAIMANT CONTINUES TO DISPUTE ANY
NON-DISABILITY BENEFIT FOLLOWING THE REVIEW PROCEDURE, THE CLAIMANT SHALL THEN
HAVE THE OPTION TO SUBMIT THE DISPUTE TO ARBITRATION.  SUCH ARBITRATION SHALL BE
CONDUCTED BY A SINGLE ARBITRATOR SITTING IN A LOCATION SELECTED BY THE CLAIMANT
THAT IS WITHIN 50 MILES OF THE MAIN OFFICE OF THE CORPORATION, IN ACCORDANCE
WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) THEN IN
EFFECT.  THE ARBITRATOR SHALL BE SELECTED BY THE PARTIES FROM A LIST OF
ARBITRATORS PROVIDED BY THE AAA, PROVIDED THAT NO ARBITRATOR SHALL BE RELATED TO
OR AFFILIATED WITH EITHER OF THE PARTIES.  NO LATER THAN 10 DAYS AFTER THE LIST
OF PROPOSED ARBITRATORS IS RECEIVED BY THE PARTIES, THE PARTIES OR THEIR
RESPECTIVE REPRESENTATIVES SHALL MEET AT A MUTUALLY CONVENIENT LOCATION OR VIA
TELEPHONE.  AT THAT MEETING, THE PARTY WHO SOUGHT ARBITRATION SHALL ELIMINATE
ONE PROPOSED ARBITRATOR AND THEN THE OTHER PARTY SHALL ELIMINATE ONE PROPOSED
ARBITRATOR.  THE PARTIES SHALL CONTINUE TO ELIMINATE NAMES FROM THE LIST OF
PROPOSED ARBITRATORS IN THIS MANNER UNTIL A SINGLE PROPOSED ARBITRATOR REMAINS. 
THIS REMAINING ARBITRATOR SHALL ARBITRATE THE DISPUTE.  EACH PARTY SHALL SUBMIT,
IN WRITING, THE SPECIFIC REQUESTED ACTION OR DECISION IT WISHES TO TAKE OR MAKE
WITH RESPECT TO THE MATTER IN DISPUTE, AND THE ARBITRATOR SHALL BE OBLIGED TO
CHOOSE ON PARTY’S SPECIFIC REQUESTED ACTION OR DECISION, WITHOUT BEING PERMITTED
TO EFFECTUATE ANY COMPROMISE POSITION.  JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION; PROVIDED, HOWEVER, THAT THE
CLAIMANT SHALL BE ENTITLED TO SEEK SPECIFIC PERFORMANCE OF HIS OR HER RIGHT TO
BE PAID THROUGH THE DATE OF TERMINATION DURING THE PENDENCY OF ANY DISPUTE OR
CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AMENDED AND RESTATED LIFE
INSURANCE AGREEMENT.


 


4.4                                 ADMINISTRATION.  THE CORPORATION SHALL HAVE
POWERS WHICH ARE NECESSARY TO ADMINISTER THIS AMENDED AND RESTATED LIFE
INSURANCE AGREEMENT, INCLUDING BUT NOT LIMITED TO:


 

(A)                                  INTERPRETING THE PROVISIONS OF THIS AMENDED
AND RESTATED LIFE INSURANCE AGREEMENT;

 

(B)                                 ESTABLISHING AND REVISING THE METHOD OF
ACCOUNTING FOR THIS AMENDED AND RESTATED LIFE INSURANCE AGREEMENT;

 

(C)                                  MAINTAINING A RECORD OF BENEFIT PAYMENTS;
AND

 

(D)                                 ESTABLISHING RULES AND PRESCRIBING ANY FORMS
NECESSARY OR DESIRABLE TO ADMINISTER THIS AMENDED AND RESTATED LIFE INSURANCE
AGREEMENT.

 


4.5                                 NAMED FIDUCIARY.  THE CORPORATION SHALL BE
THE NAMED FIDUCIARY AND PLAN ADMINISTRATOR UNDER THE AMENDED AND RESTATED LIFE
INSURANCE AGREEMENT.  THE NAMED FIDUCIARY MAY DELEGATE TO OTHERS CERTAIN ASPECTS
OF THE MANAGEMENT AND OPERATION RESPONSIBILITIES OF THE PLAN INCLUDING THE
EMPLOYMENT OF ADVISORS AND THE DELEGATION OF MINISTERIAL DUTIES TO QUALIFIED
INDIVIDUALS.


 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amended and Restated Life Insurance Agreement and executed the original
thereof on                                    ,                    and that,
upon execution, each has received a confirming copy.

 

 

 

 

 

(WITNESS)

[Executive Name]

 

 

 

 

 

WEST SUBURBAN BANCORP, INC.

 

 

 

 

 

 

By:

 

(WITNESS)

Its:

 

 

8

--------------------------------------------------------------------------------